Title: From James Madison to William Branch Giles, [3 April] 1795
From: Madison, James
To: Giles, William Branch


[Philadelphia, 3 April 1795]
… I have not forgotten my promise to drop you a few lines on the arrival of the Treaty in case it sh’d happen during my stay here, but have hitherto omitted to write because the arrival of the Treaty has not added a particle to the public knowledge of its contents. You will have known that the Senate are to meet for the purpose of receiving the communication on the 8th of June. I am chiefly induced to take up my pen at present by the pleasure of mentioning the acct’s first rec’d from Holland. Amsterdam with all that country have bowed to the standard of Liberty. The Stadtholder has resigned and fled. A Revolutionary system is commenced in form, and nothing remains in the way of a quiet and compleat establishment of a third Republic on the rights of man….
It appears also that steps are taken by the present authority of Holland that will immediately reduce G. B. to dilemma of combating the revolutionary powers there, or giving up the war on those of France. None ought to wish so much as herself that the latter may be embraced as the only safe and prudent course….
